Title: To James Madison from John Morton, 26 December 1801 (Abstract)
From: Morton, John
To: Madison, James


26 December 1801. Has “obtained the detention of the Vessel till this morning” and has just had an interview with the governor by which it appears that “the stoppage of the Intercourse is conformable to an Order of His Majesty of Long standing, & repeatedly urged; but which this Administration ha⟨d⟩ found it necessary to evade until, by the communication of a Cessation of Hostiliti⟨es,⟩ their plea therefor was done away.” Governor promised, in confidence, to grant relief to vessels arriving in expectation of finding the ports open and also to allow Morton to continue exercising his functions, with caution and without publicity. Therefore, Morton expects less injury to American commerce than he at first had anticipated. “It remains to be determined” whether the inhabitants of Cuba will accept the loss of trade with the U.S. or if their representation at Madrid will have any weight.
 

   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp.; sent with Morton’s 25 Dec. dispatch; postmarked Norfolk, Virginia, 23 Jan. 1802.


   A full transcription of this document has been added to the digital edition.
